DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0079410 A1 to Yasumoto et al., “Yasumoto”, in view of U.S. Patent Application Publication Number 2018/0026099 A1 to Miyamoto et al., “Miyamoto”.
Regarding claim 1, Yasumoto discloses a nitride semiconductor device (e.g. FIG. 12), comprising:
a substrate (150, ¶ [0105]) having a first main surface (upwards) and a second main surface (downwards) which face in opposite directions;

a second nitride semiconductor layer (p-type GaN layer 132, ¶ [0105]) of a second conductivity type (p-type) provided above the first nitride semiconductor layer (131), the second conductivity type being different from the first conductivity type;
a first opening (in direction of current flow 136) which penetrates through the second nitride semiconductor layer (132) to the first nitride semiconductor layer (131);
an electron transport layer (re-growth GaN 134, ¶ [0105]) and 
an electron supply layer (re-growth AlGaN 135, ¶ [0105]) provided, in that order from a side on which the substrate is located, above the second nitride semiconductor layer (132) and on an inner surface of the first opening;
a gate electrode (140, ¶ [0105]) provided above the electron supply layer and covering the first opening;
a second opening (opening filled with source 110/111, ¶ [0105]) at a position distanced from the gate electrode (140), the second opening penetrating through the electron supply layer (135) and the electron transport layer (134) to the second nitride semiconductor layer (132);
a source electrode (110, ¶ [0105]) provided in the second opening and connected to the second nitride semiconductor layer;
a drain electrode (120, ¶ [0105],[0107]) provided on a second main surface-side of the substrate.
Yasumoto fails to clearly teach a third opening at an outermost edge part in a plan view of the substrate, the third opening penetrating through the electron supply layer and the electron transport layer to the second nitride semiconductor layer; and a potential fixing electrode provided in the third 
Miyamoto teaches (e.g. FIG. 1,FIG. 17,FIG. 25) a third opening (VIA) at an outermost edge part in a plan view (e.g. FIG. 11 or FIG. 25), the third opening penetrating through an electron supply layer (5S, ¶ [0076]) and an electron transport layer (4S, ¶ [0075]) and into a second nitride semiconductor layer (2S p-type, ¶ [0073]), and a potential fixing electrode (voltage clamp 4E, ¶ [0082],[0083]) in the third opening, the potential fixing electrode being connected to the second nitride semiconductor layer (2S) and in contact with neither the electron transport layer (4S) nor the electron supply layer (5S, due to isolation ISO, ¶ [0078]).  More generally, Miyamoto teaches a voltage clamp opposite the gate.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yasumoto with a voltage clamp and associated potential fixing electrode as exemplified by Miyamoto in order to desirably control and/or increase the threshold (on/off voltages) of the transistor (Miyamoto Abstract, ¶ [0007]-[0009],[0012],[0081],[0085],[0114]-[0122]).

Regarding claim 2, Yasumoto in view of Miyamoto yields the nitride semiconductor device according to claim 1, and Miyamoto further teaches wherein in a plan view (FIG. 25, ¶ [0141]-[0143]) of the substrate, the third opening (opening VIA filled with 4E) has an annular shape (rectangular surrounding ring) extending along an entirety of the outermost edge part.

Regarding claim 3, Yasumoto in view of Miyamoto yields the nitride semiconductor device according to claim 2, and Miyamoto further teaches wherein in a plan view of the substrate (FIG. 25, ¶ [0141]-[0143]), the potential fixing electrode (4E) has an annular shape extending along an entirety of the outermost edge part.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0079410 A1 to Yasumoto et al., “Yasumoto”, in view of U.S. Patent Application Publication Number 2017/0250274 A1 to Nakayama et al., “Nakayama”.
Regarding claim 1, Yasumoto discloses a nitride semiconductor device (e.g. FIG. 12), comprising:
a substrate (150, ¶ [0105]) having a first main surface (upwards) and a second main surface (downwards) which face in opposite directions;
a first nitride semiconductor layer (n-type GaN layer 131, ¶ [0105]) of a first conductivity type (n-type) provided above the first main surface;
a second nitride semiconductor layer (p-type GaN layer 132, ¶ [0105]) of a second conductivity type (p-type) provided above the first nitride semiconductor layer (131), the second conductivity type being different from the first conductivity type;
a first opening (in direction of current flow 136) which penetrates through the second nitride semiconductor layer (132) to the first nitride semiconductor layer (131);
an electron transport layer (re-growth GaN 134, ¶ [0105]) and 
an electron supply layer (re-growth AlGaN 135, ¶ [0105]) provided, in that order from a side on which the substrate is located, above the second nitride semiconductor layer (132) and on an inner surface of the first opening;
a gate electrode (140, ¶ [0105]) provided above the electron supply layer and covering the first opening;
a second opening (opening filled with source 110/111, ¶ [0105]) at a position distanced from the gate electrode (140), the second opening penetrating through the electron supply layer (135) and the electron transport layer (134) to the second nitride semiconductor layer (132);
a source electrode (110, ¶ [0105]) provided in the second opening and connected to the second nitride semiconductor layer;

Yasumoto fails to clearly teach a third opening at an outermost edge part in a plan view of the substrate, the third opening penetrating through the electron supply layer and the electron transport layer to the second nitride semiconductor layer; and a potential fixing electrode provided in the third opening, the potential fixing electrode being connected to the second nitride semiconductor layer and in contact with neither the electron transport layer nor the electron supply layer.
	Nakayama teaches (e.g. FIG. 1) a third opening (filled with ISO and VIA) at an outermost edge part in a plan view of the substrate (e.g. FIG. 5), the third opening penetrating through an electron supply layer (barrier BA, ¶ [0070]) and an electron transport layer (channel CH, ¶ [0070]) to a second nitride semiconductor (CDn, ¶ [0068],[0069]), and a potential fixing electrode (VIA, ¶ [0080],[0081]) provided in the third opening, the potential fixing electrode being connected (as pictured) to the second nitride semiconductor layer (CDn) and in contact with neither the electron transport layer (CH) nor the electron supply layer (BA).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yasumoto with a potential fixing electrode as taught by Nakayama in order to form a lower voltage biasing structure which allows for reducing the ON resistance (Nakayama ¶ [0081]).

Regarding claim 5, Yasumoto in view of Nakayama yields the nitride semiconductor device according to claim 1, and Nakayama further teaches (FIG. 33) wherein the potential fixing electrode (VIA) is electrically connected (as pictured) to the source electrode (SE) via a conductive wiring layer (¶ [0215]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0079410 A1 to Yasumoto et al., “Yasumoto”, in view of U.S. Patent Application Publication Number 2018/0026099 A1 to Miyamoto et al., “Miyamoto”, further in view of U.S. Patent Number 5,977,609 to Soderbarg et al., “Soderbarg”.
Yasumoto in view of Miyamoto yields the nitride semiconductor device according to claim 1, and Miyamoto further teaches wherein a planar shape of the substrate is a quadrangle (FIG. 25).
Miyamoto fails to clearly teach wherein the potential fixing electrode is provided as a plurality of island shapes, each located on a corresponding one of sides of the substrate in a plan view of the substrate.  Miyamoto teaches, however, that the potential fixing electrode trench (FIG. 25 VIA/4E) is at the edge of the chip, the effects of cracks (i.e. stress defects) may be reduced (Miyamoto ¶ [0143]).
Soderbarg teaches improving on a trench formed as a continuous trench (FIG. 1a trench walls 5, column 2 lines 26-46) by instead forming a trench as a plurality of islands (FIG. 2a islands 4,4’, column 2 line 47 to column 3 line 16), located on all sides of the substrate in plan view.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yasumoto in view of Miyamoto with the potential fixing electrode trench as island structures rather than a continuous trench as taught by Soderbarg in order to provide multiple paths for the relief of stresses which reduces the risk of stress damage (e.g. cracks) (Soderbarg column 4 lines 44-47, column 1 lines 24-42, 58-60) and/or reduce the risk of foreign particles (Soderbarg FIG. 2a particles 8’,8’’) causing shorts (Soderbarg column 1 lines 24-42, 45-57).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0079410 A1 to Yasumoto et al., “Yasumoto”, in view of U.S. Patent Application Publication Number 2018/0026099 A1 to Miyamoto et al., “Miyamoto”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2012/0153300 A1 to Lidow et al., “Lidow”.
Although Yasumoto in view of Miyamoto yields the nitride semiconductor device according to claim 1, Yasumoto and Miyamoto fail to clearly teach a fourth opening provided in the outermost edge part outward of the potential fixing electrode and penetrating through the second nitride semiconductor layer to the first nitride semiconductor layer.
Lidow teaches (e.g. FIG. 7A) a fourth opening (filled with isolation 70, ¶ [0067]) provided at the outermost edge part past a potential fixing electrode (50) and penetrating all of the semiconductor layers (54,53,71,79,78).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yasumoto in view of Miyamoto with a fourth opening forming an edge isolation structure as taught by Lidow in order to provide isolation between neighboring semiconductor devices (Lidow ¶ [0067]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891